OPINION — AG — 68 Ohio St. 1980 Supp., 2404.1 [68-2404.1], 68 Ohio St. 1980 Supp., 2404.2 [68-2404.2], 68 Ohio St. 1980 Supp., 2404.3 [68-2404.3] [68-2404.3], 68 Ohio St. 1980 Supp., 2404.4 [68-2404.4] [68-2404.4] AND 68 Ohio St. 1980 Supp., 2404.5 [68-2404.5], ARE UNCONSTITUTIONAL BECAUSE THEY ARE IN DIRECT CONFLICT WITH THE ARTICLE V, SECTION 50, ARTICLE X, SECTION 5, ARTICLE X, SECTION 8, AS AMENDED IN 1972, AS HERETOFORE INTERPRETED BY THE OKLAHOMA SUPREME COURT IN STATE V. DUNBAR, 51 O.B.J. 259(1980) AND CANTRELL V. SANDERS,610 P.2d 227 (1980) (REVENUE AND TAXATION, AD VALOREM TAXES LEGISLATIVE DEPARTMENT) (WHICH ATTEMPTS TO EXEMPT FROM AD VALOREM TAXATION FOR A PERIOD OF FIVE YEARS, RENOVATIONS ON PROPERTY OVER FORTY YEARS OLD IN SPECIAL AREAS DESIGNATED BY THE LOCAL GOVERNING BODY, ALL REAL PROPERTY MUST BE VALUED ACCORDING TO ITS USE AND ASSESSED THE SAME AS OTHER REAL PROPERTY SIMILARLY CLASSIFIED.) (MICHAEL C. CONAWAY)